    Case 6:19-cr-00043-H-BU Document 26 Filed 05/15/20             Page 1 of 1 PageID 58



                           TINITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO.6:19-CR-043-01-H

ruAN MIGUEL AVTLA (I),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF THE UMTED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

          Sentence will be imposed in accordance with the Court's scheduling order'

          SO ORDERED.

          out.auoy    ll   ,zozo



                                             J       WESLEY HEND x
                                             UN      D STATES DISTRICT JUDGE
